                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

JUSTIN ROY FORD                                                                      PLAINTIFF

v.                                   Civil No. 4:18-cv-04153

JAIL ADMINISTRATOR CHRIS WOLCOTT,
Sevier County Detention Center; SHERIFF
ROBERT GENTRY, Sevier County, Arkansas;
DEPUTY DAVID STINSON; DANA GENTRY,
Bondsman; CHIEF OF POLICE SCOTT
SIMMONS, De Queen Police Department;
OFFICER JUSTIN GENTRY; DEPUTY CHET
STUBS; NURSE SHARON FLOURNEY; DR.
STEVEN FOLTZ; SOUTHERN HEALTH
PARTNERS; J.E. BONDING, INC.; and ASSISTANT
JAIL ADMINISTRATOR TERRY HERNEDEZ                                                DEFENDANTS

                                            ORDER

       Before the Court are two motions filed by Plaintiff seeking subpoenas for various

documents. They include: 1) Motion for Subpoena of Grievances from Defendant Sheriff Robert

Gentry/Sevier County Sheriff (ECF No. 25); and 2) Motion for Subpoena of Plaintiff’s bond

contract from Defendants J. E. Bonding Inc. and Dana Gentry. (ECF No. 26). The Court has

determined that no responses from Defendants are necessary to rule on the motions.

       1. Motion for Subpoena of Grievances (ECF No. 25)

       Plaintiff previously filed a motion for a subpoena of his grievances from Defendant Robert

Gentry (ECF No. 14) which the Court denied as premature on December 6, 2018. (ECF No. 17).

In this order the Court explained to Plaintiff that the Sevier County Defendants would be required

to turn over a copy of his jail file including his grievances once an Initial Scheduling Order has

been entered by the Court. Accordingly, Plaintiff’s second Motion for Subpoena of Grievances

(ECF No. 25) is DENIED.



                                                1 
 
       2. Motion for Subpoena of Bond Contract (ECF No. 26)

       Plaintiff also asks the Court to issue a subpoena for “a complete copy of my Bond

contract…from J.E. Bonding Inc. and or Dana Gentry…”. (ECF No. 26). This request is

premature. Both J.E. Bonding Inc. and Dana Gentry are named Defendants in this lawsuit. It is

Plaintiff’s responsibility to request the production of any documents directly from Defendants

prior to seeking assistance from the Court.

       Accordingly, Plaintiff’s Motion for Subpoena of Bond Contract (ECF No. 26) is DENIED.

       IT IS SO ORDERED THIS 19th day of December 2018.


                                                Barry A. Bryant
                                              /s/
                                              HON. BARRY A. BRYANT
                                              UNITED STATES MAGISTRATE JUDGE  




                                                2 
 
